Citation Nr: 1114865	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  09-35 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shabnam Keyvan






INTRODUCTION

The Veteran had active service from August 1969 to February 1972.  


This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from the February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which, in pertinent part, granted service connection for PTSD and evaluated it as 50 percent disabling, effective July 24, 2008.  

The February 2009 rating decision also denied the Veteran's claim for service connection for bladder cancer.  While this issue was also included on the Veteran's April 2009 notice of disagreement (NOD) and the September 2009 Statement of the Case (SOC), the Veteran did not include it in his September 2009 substantive appeal.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).  As such, this issue is not before the Board and will be discussed no further.  

For the reasons set forth below, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Veteran's service-connected PTSD is currently evaluated as 50 percent disabling.  After a complete and thorough review of the claims folders, the Board determines that a remand of the Veteran's increased rating claim for his service-connected PTSD is required to allow for further development of the record.  

During a December 2008 VA psychiatric examination, the Veteran complained of problems managing his anger, and described a recent increase in his mood swings, noting that he has more downtime now than during previous years.  He explained that his symptoms include re-experiencing his combat trauma, hyperarousability, avoidant behavior and a numbing sensation regarding the trauma.  According to the examiner, the Veteran re-experienced his combat trauma through "moderate to severe intrusive recollections, moderate exposure distress and moderate physiological reactivity."  The Veteran described his intrusive recollections as frequent and explained that his mind typically wanders to memories of Vietnam, which play over and over in his head and fail to subside as he is unable to stop these thoughts or think of anything else.  

Based on the examiner's assertions, the Veteran's avoidant behavior and numbness are demonstrated by his avoidance of thoughts, activities and situations which serve as reminders of his experiences in Vietnam, as well as a lack of interest in activities he once enjoyed, a sense of a foreshortened future, a severe sense of estrangement from others and a severely restricted affect.  His symptoms of hyperarousability include severe sleep impairment, irritability, difficulty concentrating, hypervigilance and a moderate exaggerated startle response to loud and unexpected noise.  The Veteran denied any current suicidal or homicidal thoughts or symptoms of panic attacks, but did note to have chronic impaired impulse control which results in losing his temper.  The examiner observed no signs of psychosis during the examination and further noted that the Veteran did not display any paranoid ideation or ritualistic behavior.  After interviewing the Veteran and conducting a psychiatric evaluation of the Veteran, the examiner diagnosed PTSD and opined that the Veteran's psychosocial functioning was moderately impaired and that his symptoms appeared to be directly related to military duty trauma.  

In his April 2009 NOD, the Veteran contended that his PTSD symptoms are more severe than the disability rating reflects.  Specifically, while he denied experiencing any suicidal or homicidal thoughts during his psychiatric examination, he noted that he does in fact experience these feelings when he is depressed.  He further added that he has noticed changes in his short and long-term memory which have affected his work.  

Also, in a May 2009 statement, the Veteran explained that his PTSD symptoms have affected his social relationships, including his relationships with his family members, and were slowly making his work suffer as well.  In his September 2009 substantive appeal, he maintained that he was entitled to a higher disability evaluation for his service-connected PTSD, as the medical evidence of record did not reflect the current severity of his symptoms.  He described how his irritability and mood swings can cause homicidal thoughts, and how stressful circumstances provoke moods such as anxiety, panic attacks and depression.  He further conveyed his intent to undergo an evaluation for psychotropic medication in November 2009, and expressed hope that this medication would help with his violent tendencies.  

If the Veteran did undergo such evaluation, these records are currently not associated with his claims file.  Indeed, since August 2009, no current treatment records, clinical notes, or evaluation reports pertaining to the Veteran's psychiatric condition have been associated with the claims file.  In the Informal Hearing Presentation (IHP) the Veteran's representative asserts that the report of the November 2009 evaluation should be made part of the Veteran's record to determine the current severity of his PTSD symptoms.  The Board notes that VA is required by the Veterans Claims Assistance Act of 2000 (VCAA) to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim, to include relevant records from both Federal and private sources.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The Board further notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Additionally, the Board finds that the Veteran's statements in his NOD and substantive appeal appear to contend that his service-connected PTSD has worsened since his last VA examination.  As previously noted above, the Veteran has not been afforded another VA psychiatric examination since the December 2008 evaluation, over two years ago.  The duty to assist the Veteran requires VA to provide a medical examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  Moreover, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997) & Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Therefore, the AOJ must attempt to obtain the above-identified November 2009 evaluation report, and any other relevant records pertinent to the Veteran's claim and afford the Veteran another psychiatric examination to determine the current severity of his service-connected PTSD.  [For the reasons set forth herein, the medical evidence currently of record is insufficient for the Board's adjudication of this issue.]  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to determine whether the above-referenced November 2009 evaluation was completed at the VA or at a private treatment facility.  If it was completed at a private treatment facility, ask the Veteran to provide the name and address of the facility.  After acquiring this information, instruct the Veteran to complete a release authorizing VA to request his private medical records from this medical treatment facility.  If available, the report of the November 2009 evaluation (whether private or VA) should be associated with the Veteran's claims folder.  

2. Request records of relevant psychiatric treatment that the Veteran may have received since August 2009 at the Mountain Home VA Medical Center.  Copies of such records which are available should be associated with the claims folder.  

3. Then, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a psychiatric examination to determine the current nature and extent of his service-connected PTSD.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such review was completed.  

The examiner should identify the nature, frequency, and severity of all current manifestations of PTSD.  The examiner should also assign a Global Assessment of Functioning (GAF) score and provide an explanation of the assigned score.  Also, the examiner should specifically comment on the impact of the Veteran's PTSD upon his social and industrial activities, including his ability to obtain and to maintain employment.  A rationale for all opinions expressed must be provided.  

4. Following completion of the above, re-adjudicate the issue of entitlement to an initial increased rating greater than 50 percent for the service-connected PTSD.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to this issue as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  


No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


